            Case 3:19-cv-00182-PRM Document 1 Filed 07/08/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

GESPA NICARAGUA, S.A.,                          §
                                                §
                   Plaintiff                    §
                                                §
       v.                                       §
                                                §
INABATA EUROPE, GMBH,                           §
RECOM AG,                                       §
FLEXTRONICS INTERNATIONAL USA,                                NO. 3:19-CV-182
                                                §
INC.,                                           §
FLEXTRONICS AUTOMOTIVE USA,                     §
LLC, AND                                        §
MKG GMBH MONTAGEBAU KARL                        §
GLÖBEL,                                         §
             Defendants.                        §

            DEFENDANT INABATA EUROPE GMBH’S NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1441(a), 1446, and 1367, Defendant Inabata Europe GmbH

(“Inabata”) removes this matter to the United States District Court for the Western District of

Texas, El Paso Division. This action is related to GESPA Nicaragua, S.A. v. Inabata Europe

GmbH, No. 3:17-CV-306-PRM (W.D. Tex.) and assignment to that Court is requested.

I.     PLEADINGS, PROCESS, AND ORDERS

       Plaintiff GESPA Nicaragua, S.A. (“GESPA”) served its Original Petition on Inabata in

Germany on June 13, 2019. The Original Petition bears a file-stamp indicating that it was filed in

the 120th Judicial District Court of El Paso County, Texas, on October 31, 2018, styled as GESPA

Nicaragua S.A. v. Inabata Europe GmbH, et al., Cause No. 2018DCV4112 (the “State Court

Action”). A copy of GESPA’s Original Petition is attached as Exhibit A. On its face, GESPA’s

Original Petition asserts a federal civil RICO claim against Inabata. A copy of the documents

served with the Petition, including a German-translated Petition, are attached as Exhibits B and C.



DEFENDANT’S NOTICE OF REMOVAL – PAGE 1
          Case 3:19-cv-00182-PRM Document 1 Filed 07/08/19 Page 2 of 5



II.    REMOVAL IS TIMELY

       This Notice of Removal is timely, pursuant to 28 U.S.C. § 1446(b), because it is filed within

30 days of Plaintiff’s service of the Summons and Original Petition on Inabata. No previous Notice

of Removal has been filed or made with this Court for the relief sought herein.

III.   THIS COURT HAS FEDERAL QUESTION JURISDICTION

       Under 28 U.S.C. § 1441(a), “any civil action brought in a state court of which the district

courts of the United States have original jurisdiction, may be removed by the defendant . . . to the

district court of the United States for the district and division embracing the place where such

action is pending.” Federal district courts have original jurisdiction for all civil actions “arising

under the Constitution, laws, or treatises of the United States.” 28 U.S.C. § 1331.

       This action is removable to the United States District Court for the Western District of

Texas under § 1441(a) because this Court has original jurisdiction over this matter under § 1331.

In its Original Petition, GESPA expressly alleges violations of § 1962(c) of the federal Racketeer

Influenced and Corrupt Organizations Act, Pet. ¶¶ 85–94, which provides a private right of action

in 18 U.S.C. § 1964(c). Additionally, this Court sits within the District and Division “embracing

the place where such action is pending” because the State Court Action is pending in El Paso

County, Texas.

IV.    THE OTHER PREREQUISITES FOR REMOVAL ARE SATISFIED

       Venue is proper pursuant to 28 U.S.C. § 1446(a) because the El Paso Division of the United

States District Court for the Western District of Texas is the judicial district embracing the place

where the State Court Action was brought and is pending.

       Pursuant to 28 U.S.C. § 1446(a), with this Notice of Removal, Inabata will file copies of

all process, pleadings, and orders existing on file in the State Court Action in this removed action.

Copies of these documents are attached hereto as Exhibits D–AA.

DEFENDANT’S NOTICE OF REMOVAL – PAGE 2
          Case 3:19-cv-00182-PRM Document 1 Filed 07/08/19 Page 3 of 5



       Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice of Removal will

be provided to Plaintiff, and a copy of the Notice of Removal will be filed with the Clerk of the

120th Judicial District Court in El Paso County, Texas.

       Pursuant to 28 U.S.C. § 1446(b)(2), counsel for Inabata conferred with counsel for all

Defendants regarding removal. Defendants Flextronics International USA, Inc. and Flextronics

Automotive USA, LLC (collectively, “Flextronics”) consent to removal and join in this Notice. A

consent form executed by Flextronics is attached as Exhibit BB.

       Defendant MKG GmbH Montagebau Karl Glöbel (“MKG”) and Defendant RECOM AG

(“RECOM”) have not consented to removal. However, the removal statute requires the consent

only of those Defendants who have been “properly joined and served.” 28 U.S.C. § 1446(b)(2).

Improper joinder exists when a plaintiff cannot establish a cause of action against a defendant in

state court. See, e.g., Smallwood v. Illinois Cent. R.R. Co., 385 F.3d 568, 573 (5th Cir. 2004) (en

banc). And a lack of “personal jurisdiction over a defendant can show that there is no reasonable

basis to predict recovery against that defendant, meeting the defendants’ burden to show improper

joinder.” Thomas v. Chevron USA Inc., 2015 WL 12942434, at *8 n.2 (S.D. Tex. July 29, 2015)

(citing Cooper v. McDermott Int’l, Inc., 62 F.3d 395 (5th Cir. 1995) (Table)).

       RECOM and MKG have objected to personal jurisdiction in the State Court Action and

filed special appearances, see Exs. R & S, and personal jurisdiction does not exist over them.

Absent personal jurisdiction, GESPA cannot obtain relief from RECOM and MKG in state court.

RECOM and MKG, therefore, are improperly joined in this case and their consent is not necessary

to remove this matter to federal court.




DEFENDANT’S NOTICE OF REMOVAL – PAGE 3
          Case 3:19-cv-00182-PRM Document 1 Filed 07/08/19 Page 4 of 5



V.     CONCLUSION

       Inabata respectfully requests that this action be removed from the 120th Judicial District

Court in El Paso County, Texas, and that all future proceedings in this matter take place in the

United States District Court for the Western District of Texas, El Paso Division. Inabata also

respectfully requests assignment to the Court in the related closed case of GESPA Nicaragua, S.A.

v. Inabata Europe GmbH, No. 3:17-CV-306-PRM (W.D. Tex.).



Dated: July 8, 2019                              Respectfully submitted,

                                                 /s/ Justin R. Chapa
                                                John W. Petrelli
                                                    Texas State Bar No. 24056125
                                                    john.petrelli@morganlewis.com
                                                Justin R. Chapa
                                                    Texas State Bar No. 24074019
                                                    justin.chapa@morganlewis.com
                                                MORGAN, LEWIS & BOCKIUS LLP
                                                1717 Main Street, Suite 3200
                                                Dallas, Texas 75201-7347
                                                Telephone:        +1.214.466.4000
                                                Facsimile:        +1.214.466.4001

                                                Attorneys for Defendant
                                                Inabata Europe GmbH



                            CERTIFICATE OF CONFERENCE

       Pursuant to 28 U.S.C. § 1446(b)(2)(A), I hereby certify that I conferred with counsel for
Flextronics, RECOM, and MKG regarding removal. Flextronics consents to removal. MKG and
RECOM have not consented to removal, but their consent is not required for removal because they
are improperly joined to this action.

                                            /s/ Justin R. Chapa
                                            Justin R. Chapa




DEFENDANT’S NOTICE OF REMOVAL – PAGE 4
         Case 3:19-cv-00182-PRM Document 1 Filed 07/08/19 Page 5 of 5



                               CERTIFICATE OF SERVICE

        I hereby certify that on July 8, 2019, a true and correct copy of the foregoing document
was served upon Counsel of Record by email and Certified Mail, Return Receipt Requested, as set
forth below:

Joshua Sisam                                     Peter Huston (pro hac vice)
SISAM & ASSOCIATES LLP                           BAKER BOTTS LLP
110 Industrial Drive                             101 California Street, Suite 3600
Boerne, TX 78006                                 San Francisco, CA 94111
T: 830-428-0333                                  T: 415.291.6211
F: 830-331-1027                                  F: 415.291.6311
josh@sisam.com                                   peter.huston@bakerbotts.com
Counsel for Plaintiff
                                                 Matthew B. Allen
                                                 BAKER BOTTS LLP
Priscila M. Castillo                             One Shell Plaza
MOSS LEGAL GROUP PLLC                            910 Louisiana Street
5845 Cromo Dr., Suite 2                          Houston, Texas 77002-4995
El Paso, Texas 79912                             T: 713-229-1103
T: 915-703-7307                                  F: 713-229-2803
F: 915-703-7618                                  matt.allen@bakerbotts.com
priscilla@mosslegalsolutions.com
Counsel for Defendant Recom AG                   J. Scott Mann
                                                 KEMP SMITH LLP
                                                 221 N. Kansas, Suite 1700
David Mirazo, Esq.                               El Paso, Texas 79901
MOUNCE, GREEN, MYERS, SAFI, PAXSON &             T: 915-533-4424
GALATZAN P.C.                                    F: 915-546-5360
100 N Stanton Street, Suite 1000                 scott.mann@kempsmith.com
El Paso, TX 79901
T. 915-532-200                                   Counsel for Defendants Flextronics
F. 915-541-1526                                  International USA, Inc., and Flextronics
mirazo@mgmsg.com                                 Automotive USA (Texas), LLC
Counsel for Defendant MKG Gmbh
Montagebau Karl Glöbel




                                                                  /s/ Justin R. Chapa
                                                                 Justin Roel Chapa




DEFENDANT’S NOTICE OF REMOVAL – PAGE 5
